—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated February 24, 1994, which denied their motion for summary judgment dismissing Elton Cunningham’s cause of action.
Ordered that the order is affirmed, with costs.
The plaintiffs raise triable issues of fact as to whether the plaintiff Elton Cunningham was injured as a result of his exposure to lead, notwithstanding the fact that his blood-lead level did not fall within scientifically accepted definitions of lead poisoning. The allegation is not that Elton Cunningham suffered lead poisoning but that as a result of his exposure to lead he was injured (see, German v Federal Home Loan Mtge. Corp., 885 F Supp 537). Therefore, the defendants’ motion for summary judgment was properly denied (see, Alvarez v Prospect Hosp., 68 NY2d 320).
The defendants’ remaining contentions are without merit. O’Brien, J. P., Joy, Goldstein and Florio, JJ., concur.